Citation Nr: 0024882	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-20 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for (peptic) ulcer 
disease.  

2.  Entitlement to service connection for a disorder 
characterized by "body joint" and ribcage pain.  

3.  Entitlement to service connection for a genitourinary 
disorder, including a "prostate" and/or "urinary" condition.

(The issue of entitlement to an evaluation in excess of 
10 percent for the postoperative residuals of sinusitis with 
headaches will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958, and from December 1958 to March 1960.  

During the course of a hearing before a Member of the Board 
of Veterans' Appeals (Board) in February 2000, the veteran 
voiced his intention to once again raise the issue of 
entitlement to service connection for an eye disability, an 
issue most recently denied as part of a Board reconsideration 
decision in May 1997.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the Regional Office (RO) for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for (peptic) ulcer 
disease is not supported by cognizable evidence showing that 
this disability was present in service or of service origin, 
or in any way causally related to the veteran's service-
connected sinusitis.  

2.  The claim for service connection for a disorder 
characterized by "body joint" and ribcage pain is not 
supported by cognizable evidence showing that this disability 
was present in service or of service origin, or in any way 
causally related to the veteran's service-connected 
sinusitis.  

3.  The claim for service connection for a genitourinary 
disorder, including a "prostate and/or urinary" condition, is 
not supported by cognizable evidence showing that this 
disability was present in service or of service origin, or in 
any way causally related to the veteran's service-connected 
sinusitis.  


CONCLUSIONS OF LAW

1.  The claim for service connection for (peptic) ulcer 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for a disorder 
characterized by "body joint" and ribcage pain is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for a genitourinary 
disorder, including a "prostate" and/or "urinary" condition, 
is not well grounded.  38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records disclose that, 
in mid-August 1955, the veteran fell on a rock, striking the 
superior-anterior area of his chest wall.  Physical 
examination revealed some tenderness over the area in 
question.  Radiographic studies were within normal limits, 
and no pertinent diagnosis was noted.  

In early December 1955, the veteran was seen for a "bad back" 
of three months' duration.  At the time of evaluation, the 
veteran gave no history of any prior injury, and stated that 
he was unable to relate the onset of his back pain to 
"anything specific."  On physical examination, the veteran's 
back displayed a mild lumbar lordosis, though with good 
extension, and no definite spasm.  No pertinent diagnosis was 
noted.  

In mid-December 1956, the veteran complained of soreness 
across his lower thoracic spine upon waking.  He gave no 
history of trauma.  On physical examination, there was no 
evidence of any local soreness or CVA tenderness.  The 
veteran's lungs were clear, and both forward bending and leg 
reflexes were "OK."  The clinical impression was myalgia.  

In mid-February 1957, the veteran presented complaints of 
pain in his left chest which had been present "on and off" 
for a period of six months.  At the time of evaluation, the 
veteran gave no history of trauma, and no pertinent diagnosis 
was noted.  In early April 1957, the veteran once again 
complained of chest pain.  During the course of outpatient 
treatment in April 1958, the veteran gave a history of his 
left hip periodically "slipping out place."  In the opinion 
of the examiner, the veteran's symptomatology "sounded more 
like a partial sublux if anything."  At the time of 
evaluation, radiographic studies of the veteran's left hip 
were within normal limits.  

At the time of a service separation examination in September 
1958, the veteran stated that his left hip would often swell, 
though he did not know the cause.  A physical examination 
conducted at that time was essentially within normal limits, 
and no pertinent diagnosis was noted.  

A service entrance examination dated in early December 1958 
was negative for history, complaints, or abnormal findings 
indicative of the presence of ulcer disease, "body joint" or 
ribcage pain, or any genitourinary disorder.  

In early January 1960, the veteran stated that he had injured 
his back on a table edge the previous day, and that he had 
experienced recurrent back pain for some time.  No pertinent 
diagnosis was noted.  

A final service separation examination dated in February 1960 
was negative for history, complaints, or abnormal findings 
indicative of the presence of ulcer disease, "body joint" or 
ribcage pain, or a genitourinary disorder of any kind.  

In correspondence of February 1964, the veteran's private 
physician wrote that the veteran suffered from recurrent 
episodes of epigastric burning pain, aggravated by increased 
dosages of Dexamethasone.  A gastric analysis conducted at 
that time showed 45 percent of free acid.  An upper 
gastrointestinal series reportedly showed a duodenal ulcer 
accompanied by marked spasm and/or scarring.  In the opinion 
of the veteran's private physician, it would be necessary for 
the veteran to maintain strict ulcer management as long as 
steroids were necessary to control his retinal disease.  

Private radiographic studies of the veteran's dorsolumbar 
spine conducted in September 1984 were significant for the 
presence of rotoscoliosis of the lumbar spine with a 
convexity to the right.  Additionally noted was the presence 
of minimal marginal osteophytes in the lumbovertebral bodies, 
as well as slight anterior wedging deformities in the bodies 
of the 11th thoracic and 12th cervical vertebrae.  

During the course of a private consultation conducted in 
early May 1985, the veteran gave a history of a previous 
vagotomy, as well as a hiatal hernia.  A private 
gastrointestinal series conducted approximately nine days 
later showed no definite functional or organic abnormality.  
However, regarding the question of the veteran's hiatus 
hernia, it was felt that further study by fluoroscopy might 
be indicated.  

A report of private consultation dated in July 1985 was 
significant for a clinical impression of a probably ongoing 
esophagitis and gastroesophageal reflux.  Additionally noted 
was a history of duodenal ulcer.  

During the course of private outpatient treatment in January 
1986, the veteran presented complaints of a painful left rib.  
The clinical assessment was costochondritis versus neuralgia 
versus strain, with possible osteopathy.  

A subsequent private outpatient treatment record dated in May 
1986 was significant for a clinical assessment of acid/peptic 
disorder.  

During the course of private outpatient treatment in early 
June 1986, the veteran gave a history of stomach problems for 
24 years.  According to the veteran, he had experienced 
problems with peptic ulcer disease, resulting in a vagotomy 
and gastrectomy in 1972.  Additionally noted was a history of 
hiatal hernia.  The clinical assessment noted was chronic 
gastric problems.  

Private outpatient treatment records covering the period from 
April 1988 to January 1990 show treatment during that time 
for numerous medical problems, including a hiatal hernia, 
degenerative joint disease of the lumbosacral spine, 
lumbosacral strain/sprain, cervical and lumbar radiculopathy, 
and fibromyalgia.  

In correspondence of early June 1990, the veteran's private 
physician wrote that, while he (the veteran) had been doing 
"fairly well," he had been experiencing some low back pain 
radiating down his left leg, and occasionally, down his right 
leg.  The clinical impression was of lumbar radiculopathy; 
lumbosacral strain/sprain with somatic dysfunction; cervical 
radiculopathy; and cervicodorsal strain/sprain with somatic 
dysfunction.  

In correspondence of December 1990, the veteran's private 
physician wrote that he had seen the veteran for 
esophagogastroduodenoscopic examination, which revealed 
severe esophagitis.  Additionally noted were complaints of 
severe right lower back pain, with radicular pain down the 
right leg.  Reportedly, the veteran had suffered a herniated 
disc in 1986 though he had never undergone any surgery for 
his back.  

In correspondence of early January 1991, the veteran's 
private physician wrote that he was seeing the veteran "not 
for any evidence of rheumatoid arthritis, but more for 
fibromyalgia and generalized myalgias and arthralgias."  
Additionally noted was that, while an EGD done in December 
1990 showed severe esophagitis, a pathology report showed 
only focal esophagitis, with no evidence of Barrett's 
esophagitis.  

A private endoscopic examination conducted in November 1992 
yielded findings consistent with a hiatal hernia with free 
reflux; mild esophagitis; and mild stricture formation.  

A private outpatient treatment record dated in early November 
1992 reveals that the veteran was seen at that time for 
abdominal pain and dyspepsia.  Additionally noted were 
complaints of post nasal drip, and shortness of breath.  The 
clinical assessment was gastroesophageal reflux disease, 
degenerative joint disease and benign prostatic hypertrophy.  

During the course of VA outpatient treatment in early January 
1997, it was noted that the veteran's prostate condition was 
"stable."  

On subsequent VA outpatient treatment in March 1997, it was 
noted that the veteran's gastroesophageal reflux disease 
symptomatology was stable.  The pertinent clinical assessment 
was stable gastroesophageal reflux disease.  

During the course of a Board Reconsideration decision in May 
1997, it was noted that the veteran had contended that 
steroids used for a sinusitis condition had resulted in an 
eye disorder.  However, the Board held that the medical 
record, including a statement from the veteran's private 
physician, made clear that the veteran was treated with 
steroids for his eye disability, not sinusitis.  While 
another of the veteran's private physicians appeared to 
indicate that the use of steroids helped the veteran's sinus 
condition, he and other physicians had also clearly indicated 
that steroids were prescribed to treat the veteran's 
nonservice-connected eye disorder, and not sinusitis.  The 
Board found that there was no evidence to suggest that the 
veteran had been treated with steroids for his sinusitis 
condition.

A VA outpatient treatment record dated in April 1999 reveals 
that the veteran was seen at that time for follow-up of, 
among other things, gastroesophageal reflux disease and 
degenerative joint disease.  Reportedly, the veteran had 
undergone an EGD, which showed an area of Barrett's, but a 
normal biopsy, and retained food.  The veteran further stated 
that his arthritis in the neck had become "more problematic," 
and that he was beginning to experience more stiffness in his 
hands.  Additionally noted were intermittent episodes of 
"feeling weak and listless in between meals," as well as "4-5 
times per nocturia."  

On physical examination, the veteran was described as alert 
and oriented, and in no distress.  His hands showed evidence 
of degenerative changes, as well as some synovial thickening 
of the "mcps."  The pertinent clinical impression was 
GERD/Barrett's; degenerative joint disease; and benign 
prostatic hypertrophy.  

During the course of a hearing before a Member of the Board 
in February 2000, the veteran testified that medication 
prescribed for his service-connected sinusitis had resulted 
in certain stomach problems.  The veteran further testified 
that, due to problems with his prostate, he was unable to 
take the "antihistamines and decongestants" necessary for 
control of his service-connected sinusitis.  

Analysis.  As to those issues involving service connection, 
the threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible.  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis or ulcer disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Finally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  

In the present case, service medical records are negative for 
evidence of peptic ulcer disease, or of any chronic "body 
joint" or genitourinary disorder.  While on a number of 
occasions in service, the veteran received treatment for 
back, chest, and left hip pain, these episodes were 
apparently acute and transitory in nature, and resolved 
without residual disability.  As of the time of the veteran's 
final service separation examination in February 1990, his 
musculoskeletal, gastrointestinal, and genitourinary systems 
were within normal limits, and no pertinent diagnoses were 
noted.  The earliest clinical indication of the presence of 
any of the disabilities in question is revealed by a private 
medical record dated in February 1964, approximately four 
years following the veteran's discharge from service, at 
which time an upper gastrointestinal series showed evidence 
of a duodenal ulcer.  Other "body joint" disabilities, 
including chondromalacia , degenerative joint disease, and 
fibromyalgia, and genitourinary "conditions," such as benign 
prostatic hypertrophy, were similarly noted at a point in 
time too remote from service to be reasonably associated 
therewith.  

The veteran argues that, for a considerable period of time, 
he received treatment in the form of steroids for service-
connected sinusitis, which treatment resulted in various 
"body joint" problems, as well as peptic ulcer disease.  
However, a review of the record is clearly to the effect that 
the veteran's steroid treatment was for his nonservice-
connected eye disability, and not for service-connected 
sinusitis.  Moreover, there currently exists no objective 
evidence that the veteran's steroid treatment did, in fact, 
result in either ulcer disease, or "body joint" pathology.  
Nor has it been demonstrated that treatment for service-
connected sinusitis in any way caused or aggravated the 
veteran's benign prostatic hypertrophy.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The veteran, in effect, argues that, due to his problems with 
benign prostatic hypertrophy, he is precluded from the use of 
certain medications (e.g., Sudafed or Seldane) for his 
service-connected sinusitis.  However, a review of the 
pertinent evidence of record clearly indicates that the 
veteran is no longer utilizing (or being prescribed) 
antihistamines and/or decongestants which might impair his 
prostatic function.  Under such circumstances, it may not 
reasonably be concluded that medication for the veteran's 
service-connected sinusitis is in some way causing and/or 
aggravating his benign prostatic hypertrophy.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but also of a nexus between a service-connected 
disability, or some in-service injury or disease, and that 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding his current diagnoses, the only evidence 
which the veteran has submitted which supports the finding of 
a nexus to service is his own testimony.  Evidence of such a 
nexus, however, cannot be provided by lay testimony, because 
"laypersons are not competent to offer medical opinions."  
Grottveit, supra; see Meyer v. Brown, 9 Vet. App. 425 (1996); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the veteran has failed to 
provide evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. 498.  His 
statements, in and of themselves, are insufficient to relate 
his current symptoms to his prior symptomatology, or to his 
period of service, or any applicable presumptive period.  See 
Savage, supra.  Based upon a full review of the pertinent 
evidence of record, the Board is unable to conclude that the 
veteran's ulcer disease, "body joint" or ribcage pain, or 
genitourinary condition, including benign prostatic 
hypertrophy, were present in service, or are in any way 
related to the veteran's service-connected sinusitis.  Under 
such circumstances, his claims are not well-grounded claim, 
and must be denied.  


ORDER

Service connection for "peptic" ulcer disease is denied.  

Service connection for a disorder characterized by "body 
joint" and ribcage pain is denied.  

Service connection for a genitourinary disorder, including a 
"prostate" and/or "urinary" condition, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

